DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 9 of U.S. Patent No. 10,916,829. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant invention are merely broader in scope and encompassed by the claims of the ‘829 patent. 
Instant Invention
Patent 10,916,829
1. A semiconductor packaging structure having an antenna module, comprising: 
a substrate having a first surface and a second surface opposite to the first surface; 




a plurality of metal bumps located on the redistribution layer, and electrically connected with the redistribution layer; 
a semiconductor chip disposed on the redistribution layer, and electrically connected with the redistribution layer, wherein a spacing is set between the semiconductor chip and the plurality of metal bumps; 
a plastic packaging material layer disposed on the redistribution layer, wherein the plastic packaging material layer the is disposed around the semiconductor chip and around each one of the plurality of metal bumps, keeping open a top part of each one of the plurality of metal bumps and a top part of the semiconductor chip; and 
an antenna module disposed on the second surface of the substrate.

6. The semiconductor packaging structure having the antenna module according to claim 1, characterized in that the antenna module 













2. The semiconductor packaging structure having the antenna module, according to claim 1, characterized in that the plastic packaging material layer comprises one of polyimide layer, silica gel layer and epoxy resin layer.

3. The semiconductor packaging structure having the antenna module, according to claim 1, 

4. The semiconductor packaging structure having the antenna module according to claim 1, characterized in that a structure of the redistribution layer specifically comprises: 
a dielectric layer bonded to the first surface of the substrate; at least one metal wire layer located inside the dielectric layer; and an under-bump metal layer located on the dielectric layer, extending inside to the dielectric layer and electrically connected with the metal wire layer, wherein the plurality of metal bumps is provided on the under-bump metal layer.

5. The semiconductor packaging structure having the antenna module according to claim 1, characterized in that the plurality of metal bumps each comprises: a copper pole, a nickel layer located on an upper surface of the copper pole and a solder bump located on the nickel layer.


10. The semiconductor packaging structure having the antenna module according to claim 6, characterized in that the antenna module comprises at least two layers of antenna module units, and each layer of the antenna module units at least comprises one antenna unit.

a substrate, having a first surface and a second surface opposite to the first surface, wherein at least one via hole is formed through the substrate from the first surface to the second surface; 
rewiring layer, disposed on the first surface of the substrate; 
a metal bump, disposed on and electrically connected to the rewiring layer; 

a semiconductor chip, disposed on and electrically connected to the rewiring layer, wherein a space is arranged between the semiconductor chip and the metal bump; a conductive column, filling the via hole; 
a plastic packaging material layer, disposed on the rewiring layer, embedding the metal bump and the semiconductor chip except leaving a top part of the metal bump and a top part of the semiconductor chip exposed; and 


an antenna module, disposed on the second surface of the substrate, 

wherein the antenna module is electrically connected to the metal bump through the conductive column and the rewiring layer; 
wherein the antenna module comprises a plurality of antenna units, each arranged to have a space from another antenna unit of the plurality of antenna units and each having a same shape; 
wherein the plurality of antenna units comprises a central portion and a peripheral portion surrounding the central portion, and wherein a gap is arranged between the peripheral portion and the central portion; and 

wherein the central portion is electrically connected to the metal bump through the conductive column and the rewiring layer.

2. The semiconductor package structure having an antenna module according to claim 1, wherein the plastic packaging material layer comprises one of a polyimide layer, a silica gel layer and an epoxy resin layer.

3. The semiconductor package structure having an antenna module according to claim 1, wherein 

4. The semiconductor package structure having an antenna module according to claim 1, wherein the rewiring layer comprises: 

a dielectric layer, bonded onto the first surface of the substrate; one metal wire layer, wherein the metal wire layer is patterned inside the dielectric layer; and an under-bump metal layer, patterned on the dielectric layer to electrically connect to the metal wire layer, wherein the metal bump is disposed on the under-bump metal layer.


5. The semiconductor package structure having an antenna module according to claim 1, wherein the metal bump comprises: a copper column, a nickel layer disposed on a top surface of the copper column and a solder bump disposed under the nickel layer.



9. The semiconductor package structure having an antenna module according to claim 1, wherein the antenna module comprises at least two layers of antenna module units, and each layer of the antenna module units comprises at least one antenna unit.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 last line reciting “an antenna module” is indefinite, since it’s unclear whether this is in addition to the antenna module recited in the preamble. For purposes of examination, last line of claim 1 reciting “an antenna module” will be interpreted as --the antenna module--. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable semiconductor packaging structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over “Hu” (US 2017/0048981) in view of “Jung” (US 2009/0146281)
Claim 1: As best understood, Hu discloses a semiconductor packaging structure having an antenna module, comprising: 
a substrate 2b (Fig. 2) having a first surface (facing 2a) and a second surface opposite to the first surface; 
a redistribution layer 20 located on the first surface of the substrate; 

a semiconductor chip 21 disposed on the redistribution layer, and electrically connected with the redistribution layer, wherein a (horizontal) spacing is set between the semiconductor chip and the plurality of metal bumps (see Fig. 2); 
a packaging material layer 23 disposed on the redistribution layer, wherein the packaging material layer the is disposed around the semiconductor chip and around each one of the plurality of metal bumps, 
and an antenna module 220 disposed on the second surface of the substrate.
Hu fails to expressly teach the packaging metal layer being plastic and the packaging material layer keeping open a top part of each one of the plurality of metal bumps and a top part of the semiconductor chip. 
However, Hu teaches [0034] “Since there is no limitation on selection of the materials of the insulating layer 26 and the encapsulant 23, the present invention achieves high integration and low cost.”
Nevertheless, Jung discloses a plastic packaging metal layer 130 (Fig. 8, ¶ 0036) keeping open a top part of each one of the plurality of metal bumps 120 and a top part of the semiconductor chip 200. 
Jung teaches [0035] “On the top of the substrate 100, a buried layer 130 is formed to at least partially cover the conductive posts 120 and the semiconductor chip 200. The buried layer 130, while preventing the electrical connection between the conductive posts 120, protects the amounted semiconductor chip 200, and maintains the structural stability of the entire package.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Hu’s invention such that the packaging metal layer is made of plastic and the packaging material layer keeping open a top part of each one of the plurality of metal 

Claim 2: Hu discloses the semiconductor packaging structure having the antenna module, according to claim 1, characterized in that the plastic packaging material layer comprises epoxy resin layer (Jung: ¶ 0036).

Claim 4: Hu discloses the semiconductor packaging structure having the antenna module according to claim 1, characterized in that a structure of the redistribution layer specifically comprises: 
a dielectric layer 200 (Fig. 2) bonded to the first surface of the substrate 2b; 
at least one metal wire layer 201 located inside the dielectric layer 200; and 
an under-bump metal layer 210 located on the dielectric layer, extending inside to the dielectric layer and electrically connected with the metal wire layer, wherein the plurality of metal bumps is provided on the under-bump metal layer (see Fig. 2).

Claim 5: Hu fails to teach the plurality of metal bumps each comprises: a copper pole, a nickel layer located on an upper surface of the copper pole and a solder bump located on the nickel layer.
Jung discloses the plurality of metal bumps each comprises: a copper pole 120 (Fig. 11), a layer 107 or 108 located on an upper surface of the copper pole and a solder bump 122 located on the layer. 
Jung teaches [0033] “As a material used for the conductive post 120, a high conductive metal and alloy are suitable. In this embodiment, copper (Cu) is used but the material of the conductive post 120 does not need to be limited in particular… Preferably, the height of the conductive post 120 may be the same as or similar to the thickness of the semiconductor chip 200.”

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Hu’s invention such that the plurality of metal bumps each comprises: a copper pole, a nickel layer located on an upper surface of the copper pole and a solder bump located on the nickel layer, in order to use desired materials to facilitate electrical connection between packaging structure elements (e.g., between the redistribution layer and the substrate). 

Claims 6-7: Hu discloses the semiconductor packaging structure having the antenna module according to claim 1, characterized in that the antenna module comprises a plurality of antenna units and each antenna unit has a same outer contour (see Fig. 2’); 
characterized in that the antenna units are arranged on the second surface of the substrate, in an array (see Fig. 2’). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Jung as applied to claim 1 above, and further in view of “Ho” (US 2014/0225276).
Claim 3: Hu fails to teach the substrate comprises a sapphire substrate.
Ho discloses a sapphire substrate 178 (Fig. 1) and teaches [0027] “In one embodiment, the carrier substrate 178 may include a transparent substrate such as (but not limited to) a glass substrate, a quartz substrate, a sapphire substrate, a transparent polymer substrate, or a combination thereof.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Hu’s invention such that the substrate comprises a sapphire . 
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Jung as applied to claim 6 above, and further in view of “Kim” (US 2019/0173195). 
Claim 10: Hu is silent regarding the antenna module comprises at least two layers of antenna module units, and each layer of the antenna module units at least comprises one antenna unit.
Kim discloses the antenna module (Fig. 1) comprises at least two layers of antenna module units (115 and 110), and each layer of the antenna module units at least comprises one antenna unit (115a-d; 110a-d). 
Kim teaches [0037] “Depending on a design, the antenna package 100 may further include a plurality of director members 110a, 110b, 110c, and 110d disposed on the plurality of antenna members 115a, 115b, 115c, and 115d and configured to transmit or receive a first RF signal together with the plurality of antenna members 115a, 115b, 115c, and 115d. The number of layers in which the plurality of director members 110a, 110b, 110c, and 110d are formed may be determined depending on a design condition of a gain and a height of the antenna module. Therefore, the number of layers is not limited to one.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Hu’s packaging structure such that the antenna module comprises at least two layers of antenna module units, and each layer of the antenna module units at least comprises one antenna unit, in order to provide desired antenna directionality and facilitate optimum gain. 
 

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.